Name: Commission Regulation (EEC) No 2725/88 of 30 August 1988 amending Regulation (EEC) No 1609/88 as regards the latest time of entry into storage for butter sold under Regulations (EEC) No 3143/85 and (EEC) No 570/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 241 /98 Official Journal of the European Communities 1 . 9 . 88 COMMISSION REGULATION (EEC) No 2725/88 of 30 August 1988 amending Regulation (EEC) No 1609/88 as regards the latest time of entry into storage for butter sold under Regulations (EEC) No 3143/85 and (EEC) No 570/88 2206/88 (8), which fixes, the latest time of entry into storage of butter sold under Regulations (EEC) No 3143/85 and (EEC) No 570/88 , should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In the first and second subparagraphs of Article 1 of Regulation (EEC) No 1609/88 , '1 March 1987' is replaced by '1 April 1987'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market ­ in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 6 (7) thereof, Whereas, as provided for in Article 1 of Commission Regulation (EEC) No 3143/85 of 11 November 1985 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter ('), as last amended by Regulation (EEC) No 2097/88 (4), butter put up for sale must have entered storage before a date tok be determined ; whereas the same procedure is to be followed for the sale of butter under the arrangements laid down by Commission Regulation (EEC) No 570/88 (5), as amended by Regulation (EEC) No 949/88 (6) ; whereas, in view of the level of butter stocks, the dates in Article 1 of Commission Regulation (EEC) No 1 609/88 (7), as amended by Regulation (EEC) No This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 110, 29 . 4 . 1988 , p. 27 . 0 OJ No L 298 , 12. 11 . 1985, p. 9 . (4) OJ No L 184, 15 . 7 . 1988 , p. 19 . 0 OJ No L 55, 1 . 3 . 1988 , p. 31 . (6) OJ No L 92, 9 . 4. 1988 , p. 43 . 0 OJ No L 143, 10 . 6 . 1988 , p. 23 . (*) OI No L 195, 23 . 7 . 1988 , p . 60 .